Citation Nr: 0900160	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1970.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Montgomery Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
denied service connection for bilateral hearing loss.  On his 
February 2005 Form 9, the veteran perfected his appeal in 
regards to the hearing loss claim and that is the only matter 
before the Board.  At the same time, he indicated that he 
desired a hearing before a member of the Board.  The veteran 
did not appear for his November 2008 Travel Board hearing and 
good cause has not been shown.  

In a July 2008 statement, the veteran's representative 
indicated that the veteran filed a timely substantive appeal 
in the matter of entitlement to a compensable initial rating 
for bilateral pes planus.  This matter is not before the 
Board and is referred to the RO for further action.


FINDING OF FACT

A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and there is no competent evidence relating 
the veteran's current hearing loss to service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of these claims prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A June 2003 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The Board observes that although 
the veteran was not provided with notice regarding the 
disability ratings and effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)); the error was harmless 
because as the appeal is being denied; the matters of a 
disability rating and effective date of award are moot.  He 
has had ample opportunity to respond/supplement the record, 
and is not prejudiced by any technical notice deficiency that 
may have occurred earlier in the process.

The veteran's pertinent service treatment records (STR) and 
post-service records have been secured.  The RO arranged for 
a VA examination in August 2003.  The veteran has not 
identified any evidence that remains outstanding.  VA's duty 
to assist is met.

II.  Factual Background, Criteria, & Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To establish service connection for a disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West; 13 Vet. App. 247, 248 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

STR's included a July 1970 record that noted that the veteran 
had complaints of feeling like his ears were plugged up for 
approximately four weeks.  He was prescribed a decongestant 
and antibiotics.  A July 1970 ear, nose, and throat consult 
found that the veteran had a deviated septum with allergic 
rhinitis.  On August 1970 separation examination, a clinical 
evaluation of his ears was normal.  It was noted that he had 
a history of running ears, dizziness, ENT trouble, and 
hearing loss related to his deviated septum to the right with 
approximately 50% obstruction.  He also had an associated 
allergy condition.  His dizziness was brought on by 
Eustachian tube blockage that caused problems in his middle 
ear.  At the time of separation audiogram revealed puretone 
thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
20
   LEFT
25
20
15
20
20

In the right ear, the average puretone threshold was 16.25 
db.  In the left ear, the average puretone threshold was 
18.75.  

On August 2003 VA audiological evaluation, it was noted that 
the claims file was reviewed.  The veteran reported a history 
of military noise exposure from communication radios and 
headsets.  No hearing protection was worn.  As a civilian he 
had occupational noise exposure as a paper mill worker for 31 
years.  Hearing protection was worn.  No hobby noise exposure 
was reported.  An audiological evaluation revealed puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
45
   LEFT
40
40
50
50
58

In the right ear, the average puretone threshold was 38 db 
with a speech recognition score of 100 percent.  In the left 
ear, the average puretone threshold was 48 with a speech 
recognition score of 98 percent.  The examiner found that the 
veteran's bilateral sensorineural hearing loss was consistent 
with the veteran's reported history of civilian noise 
exposure and not military noise exposure.  The examiner 
reasoned that the veteran's separation examination showed 
that he had normal hearing bilaterally 

A review of the records showed that puretone thresholds on 
August 2003 VA audiometry establish that the veteran has a 
hearing loss disability, as defined.  Although the veteran's 
STR's noted that he felt like his ears were plugged up and 
his August 1970 separation examination noted that he had a 
history of hearing loss related to his deviated septum to the 
right with approximately 50% obstruction, an audiogram at the 
time of separation showed that he did not have a hearing loss 
by VA standards.  Also a clinical evaluation of the ears at 
the time of separation was normal.  Consequently, service 
connection for chronic bilateral hearing loss by VA standards 
on the basis that such disability became manifest in service 
(and persisted) is not warranted.

As sensorineural hearing loss is a chronic disease (listed as 
organic disease of the nervous system), it may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  Here, 
there is no objective evidence that hearing loss by VA 
standards was manifested prior to 2003, around 33 years 
postservice.  Consequently, presumptive service connection 
for bilateral sensorineural hearing loss is not warranted.

What is needed to establish service connection for hearing 
loss in these circumstances is competent evidence of a nexus 
between the current hearing loss disability and an event 
(injury or disease) in service.  Here on August 2003 VA 
examination, the examiner indicated that the veteran's 
hearing loss was not caused by or a result of military noise 
exposure.  The examiner opined that the veteran's bilateral 
sensorineural hearing loss was consistent with the veteran's 
reported history of civilian noise exposure and not military 
noise exposure.  The examiner reasoned that the veteran's 
separation examination showed that he had normal hearing 
bilaterally.  There is no evidence to the contrary.  

While the veteran himself may believe that his hearing 
problems were caused by military experiences years ago, he is 
a layperson and has no competence to offer a medical opinion 
in that regard.  Espiritu v. Derwinski, 2 Vet, App. 492 
(1992).  There is a preponderance of the evidence against a 
finding that the veteran's current hearing loss is related to 
his active service or to noise trauma exposure therein, and 
therefore against the claim.  Hence, the claim must be 
denied.




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


